Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 11/17/21 with respect to the 112 and Double Patenting rejections have been fully considered and are persuasive.  The 112 and Double Patenting rejections have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited references alone or in combination teach the claimed “receiving data at a drive mechanism from a user controlled input device indicative of a height the at least one dice should move upward; causing through the drive mechanism a platform holding the at least one dice to move upward with a first force;  causing through the drive mechanism the platform to move downward either a first distance or over a first period of time” as recited in claim 1.
None of the cited references alone or in combination teach the claimed “receiving data at a drive mechanism from a user controlled input device indicative of a height the user would like the at least one dice to move upward;  randomly determining a time at which the at least one dice will be moved upward;  based on the random determination and not the received data, causing through the drive mechanism a platform holding the first to move upward with a first force;  after causing the platform to move upward with the first force, causing through the drive mechanism a platform hosing the at least one dice to move upward with a first force, causing through the drive mechanism the platform to move downward either a first distance or over a first period of time” as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424. The examiner can normally be reached Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl